Ex 10.1
Investment Agreement
     This Investment Agreement (the “Agreement”) is entered into on this 2nd day
of September 2011 by and between TBX Resources, Inc., a Texas corporation
(“TBX”) and LoneStar Income and Growth, LLC, a Texas limited liability company
(“LoneStar”).
     WHEREAS, TBX is interested in acquiring additional capital; and
     WHEREAS, LoneStar is willing to make a substantial investment in TBX upon
certain terms and conditions contained in this Agreement.
     NOW THEREFORE, in consideration of the mutual promises herein contained and
such other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:
     1. Investment Desired. TBX desires to acquire additional capital in an
amount up to five million five hundred thousand dollars ($5,500,000) for the
purpose of creating sufficient working capital for TBX to primarily fund the
acquisition of a majority (51%) membership interest in Frontier Income and
Growth, LLC (“Frontier”), a salt water transportation and disposal company.
     2. Investment by LoneStar. LoneStar is willing to invest up to five million
five hundred thousand dollars ($5,500,000) in TBX upon (i) TBX’s execution of a
subscription agreement with Frontier whereby TBX will have the contractual right
to acquire fifty-one percent (51%) of the membership interests of Frontier and
(ii) the issuance of certain preferred stock in an amount and with the
attributes described in Section 3 below. A copy of the subscription agreement to
be entered into by and between TBX and Frontier is attached hereto as Exhibit
“A”.
     3. Preferred Stock to be Issued by TBX. TBX has authorized the issuance of
up to two million seven hundred and fifty thousand shares of its preferred stock
which it has designated as the 2011 Series A 8% Preferred Stock (the “Shares”)
with the following attributes:
          a) TBX will pay an annual dividend of eight percent (8%) on the
principal value ($2.00) of each share beginning upon the date of issuance of the
preferred stock.
          b) Beginning twelve (12) months from the date of issuance, each share
of preferred stock is convertible at the request of either the stockholder or
TBX into two (2) shares of common stock of TBX and two (2) warrants that will
allow the holder to acquire one additional share of TBX common stock for each
warrant at the purchase price of $3.50 per share. The warrants may be exercised
in whole or in part at any time within three (3) years from the issue date of
the warrant.
     4. Purchase of Preferred. It is hereby agreed that LoneStar need not
purchase the Shares in all one block at the same time but may purchase the
Shares in increments of $200,000 or more. However, it is understood and agreed
that TBX will utilize the funds it receives from the Shares for the acquisition
of 51% Frontier first and for other corporate purposes secondly.
     5. Conflict of Interest. The parties understand that each of the parties is
represented by the same law firm, Kane Russell Coleman & Logan PC and that such
dual representation is a conflict of interest. The parties hereby mutually waive
any such conflict of interest and hereby warrant that the terms of this
Agreement were negotiated directly by the parties and that Kane Russell Coleman
& Logan PC, and specifically one of its attorneys, Craig G. Ongley, has acted
solely as a scrivener for this Agreement.
     6. Amendments; Waivers. This Agreement or any part hereof, or any exhibits
or any addenda attached hereto, may be amended or modified, or additional
provisions may be added by written agreement signed by or on behalf of all the
parties hereto.

 



--------------------------------------------------------------------------------



 



     No amendments or waiver of this Agreement and no consent to any default
under this Agreement shall be effective unless the same shall be in writing and
signed by or on behalf of the party against whom such amendment, waiver or
consent is claimed. In addition, no course of dealing or failure of any party to
strictly enforce any term, right or condition of this Agreement shall be
construed as a waiver of such term, right or condition.
     7. Assignment. Assignment by any of the parties to this Agreement of any
right, obligation or duty, in whole or in part, or any other interest hereunder,
is prohibited.
     8. Notices. Any and all notices required or permitted under this Agreement
shall be in writing and shall be personally delivered or mailed by expedited
delivery service or by certified or registered mail, return receipt requested,
or by first-class mail, postage prepaid, or sent by prepaid facsimile or telex
to the parties at their addresses set forth below. Any notice shall be deemed to
have been given at the time of personal delivery or upon transmission in the
case of facsimile or telex, or one (1) business day after the date and time of
mailing in the case of expedited delivery service, or three (3) business days
after the date and time of mailing in the case of registered or certified mail.

         
 
  If to TBX:   TBX Resources, Inc.
 
      3030 LBJ Freeway, Suite 1320, LB 47
 
      Dallas, Texas 75234
 
      Attn: Tim Burroughs
 
       
 
  If to LoneStar:   LoneStar Income and Growth LLC
 
      c/o LoneStar Income Management Group LLC,
 
      Managing Member
 
      15455 North Dallas Parkway, Suite 240
 
      Attn: Cathy DeWitt

     9. Remedies Cumulative. Each right and remedy of any party as provided for
in this Agreement, or now or hereafter existing under applicable laws or
otherwise, shall be cumulative and concurrent and shall be in addition to every
other right or remedy provided for in this Agreement, or now or hereafter
existing under applicable laws or otherwise, and the exercise or beginning of
the exercise by any party of any one or more of such rights or remedies shall
not preclude the simultaneous or later exercise by any party of any or all such
other rights or remedies.
     10. Acknowledgments. Each of the parties signatory to this Agreement
represents and acknowledges and, as to each such party affirmed, that the
following statements are true and correct and are factually accurate in all
respects.
     Prior to the execution of this Agreement, each party signatory hereto has
carefully read and fully understood all the provisions of this Agreement; each
such party has consulted with or alternatively has had the opportunity to
consult with their respective attorney concerning the terms and conditions of
this Agreement; each such party has had a full and complete opportunity to
participate in the drafting of this Agreement; and each such party to this
Agreement is voluntarily entering into this Agreement.
     Each party signatory to this Agreement agrees that there shall be no
interpretation or construction of this Agreement, or any defense asserted with
respect thereto, which is based upon the fact that any of the parties signatory
hereto was responsible for drafting all or any portion of this Agreement.
     Each party signatory to this Agreement has the authority to execute this
Agreement including, without limitation, their signature made in any
representative capacity on behalf of a party signatory hereto.

 



--------------------------------------------------------------------------------



 



     Each party signatory to this Agreement declares, warrants and represents
that no promise, inducement or agreement not herein expressed has been made to
such party, and that the terms of this Agreement, including all recitals, are
contractual and not merely a recital.
     11. Severability. In the event any part, term or provision of this
Agreement is declared or determined to be illegal or invalid by any court of
competent jurisdiction, the validity of the remaining parts, terms and
conditions shall not be affected thereby, and the illegal or invalid part, term
or provision shall be deemed not to be contained in this Agreement.
     12. Binding Effect. This Agreement constitutes the final and binding
understanding between and among all parties signatory hereto, and all provisions
of this Agreement shall be binding upon and inure to the benefit of, and be
enforceable by and against the respective heirs, executors, administrators,
personal representatives, successors and assigns of each party. Each party
agrees for himself and his heirs, executors, administrators, personal
representatives, successors and assigns to execute any instruments in writing
which may be necessary and proper in carrying out the purposes of this
Agreement.
     13. Headings. The paragraph and subparagraph headings in this Agreement are
included herein for convenience of reference only, and they shall not constitute
a part of this Agreement for any other purpose and shall not be deemed to affect
the meaning or construction of any of the provisions hereof.
     14. Arbitration. Unless otherwise prohibited by Texas law, should any
controversy arise between the parties concerning this Agreement, the
interpretation thereof, the terms and provisions thereof, and/or the rights and
duties of any party, the controversy shall be settled solely by arbitration.
     The parties agree that any and all disputes, claims or controversies
arising out of or relating to this Agreement that are not resolved by their
mutual agreement shall be settled by arbitration in Dallas County, Texas, before
and in accordance with the then-existing commercial arbitration rules of, the
American Arbitration Association including any provisions for a fast track
resolution. The decision of the AAA arbitrator shall be final and binding on the
parties, and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. Notwithstanding the foregoing, this
Section shall not preclude either party from seeking temporary, provisional, or
injunctive relief from any court. The provisions of this paragraph may be
enforced by any court of competent jurisdiction, and the party seeking
enforcement shall be entitled to an award of all costs, fees and expenses,
including reasonable attorney’s fees, to be paid by the party against whom
enforcement is ordered.
     15. Governing Law. This Agreement shall be deemed to be a contract made
under the laws of the State of Texas, and the construction, interpretation or
performance of this Agreement and all transactions hereunder shall be governed
by the laws of the State of Texas.
     16. Counterparts. This Agreement may be executed in multiple counterparts,
and each shall be deemed to be an original.
     17. Entire Agreement. This Agreement, including any exhibits or addenda
hereto, and any written amendments hereto, constitute the entire and exclusive
Agreement between the parties and supersedes any prior or contemporaneous
agreements, representations or statements, no matter whether written or oral.
     18. Independent Parties. Each party to this Agreement is independent from
the other. Nothing in this Agreement is intended by the parties or be
interpreted to create a joint enterprise or partnership between the parties
hereto.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized representatives and to be effective as of the
date first above written.

                      TBX Resources, Inc.   LoneStar Income and Growth, LLC
 
       
By:
  /s/ Tim Burroughs   By:   /s/ Cathey DeWitt        
 
                   
 
       
Its:
  CEO   Its:   President of Manager        

 